Title: 26th.
From: Adams, John Quincy
To: 


       Attended court the whole day. Little was done in the forenoon except calling over the cases. But in the afternoon, a cause was tried by Jury, between one Smith and James Brown. Smith had attached certain lands as the estate of Brown’s father, to satisfy a debt due to him: Brown claim’d those lands, as his property, and produced in court two deeds, by which his father had made over the lands to him. The question to be tried by the Jury was, whether those deeds were valid, or whether they were given merely to evade the payment of the father’s debts and in order to secure himself a maintenance during the remainder of his life. Mr. Parsons for the plaintiff proved, that for the real estate of the father, which at that time was assessed at £450. James had only allowed him about 230, and that the chief of this was by paying debts for which he had been previously bound with his father. Mr. Sullivan for the defendant, endeavoured to show that such deductions were to be made from this estate as would reduce it to about 280£, and that some other charges ought to be added, to what James had allowed his father, which would make his contract quite equitable. The pleadings were very interesting, and it was after 7, in the evening, before the case was given to the Jury.
       The Court then adjourned till the morning, at 9 o’clock.
      